PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/436,811
Filing Date: 17 Apr 2015
Appellant(s): PHILLIPS et al.



__________________
Yuanzhang Han
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/17/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5, 6, 11, 13-16, 22, 24, 26, 27, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2011/0138776 A1) in view of Schreiber et al. (US 2012/0036847 A1), Gonze et al. (US 2012/0060472 A1), Wan et al. (US 2011/0173950 A1), and Ferrero et al. (US 2011/0146272 A1).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2011/0138776 A1) in view of Schreiber et al. (US 2012/0036847 A1), Gonze et al. (US 2012/0060472 A1), Wan et al. (US 2011/0173950 A1), Ferrero et al. (US 2011/0146272 A1), and Mullins et al. (US 2010/0083639 A1).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2011/0138776 A1) in view of Schreiber et al. (US 2012/0036847 A1), Gonze et al. (US 2012/0060472 A1), Wan et al. (US 2011/0173950 A1), Ferrero et al. (US 2011/0146272 A1), and Kikuchi et al. (US 2010/0218473 A1).
Claims 18, 23, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2011/0138776 A1) in view of Schreiber et al. (US 2012/0036847 A1), Gonze et al. (US 2012/0060472 A1), Wan et al. (US 2011/0173950 .

(2) Response to Argument
Appellant’s arguments filed regarding combining Wan and Huang would have changed the principle of Huang’s invention and rendered it inoperable have been fully considered but are not persuasive.
In support of above argument, Appellant asserts that Huang’s system requires a diesel oxidation catalyst and combining Wan and Huang would have changed the principle of Huang’s system requiring a diesel oxidation catalyst and rendered it inoperable.
Huang teaches diesel engine exhaust treatment systems typically include the use of a diesel oxidation catalyst; diesel oxidation catalysts typically contain platinum group metals and/or base metals and promote the conversion of CO and HC emissions to carbon dioxide and water (Huang, [0003]-[0004]).  It is unclear as to why Appellant asserts that Huang’s system requires a diesel oxidation catalyst.  “Typically” does not equate to “requires”.
Wan teaches an emissions treatment system for an exhaust stream from a diesel engine comprising an SCR/DPF combination; Wan teaches a DOC (diesel oxidation catalyst) is an optional component within the system (Wan, [0051]).  Wan teaches the DOC can be located downstream of the SCR catalyst where the DOC not only serves to combust unburned hydrocarbon and CO but also serves as an ammonia slip oxidation 
Elimination of a step or an element and its function is prima facie obvious if the function of the element is not desired (see MPEP §2144.04(II)(A)).  In the instant case, elimination of the diesel oxidation catalyst in Huang’s system is prima facie obvious if removal of CO and HC upstream of the flow-through monolith is not desired, especially in light of Wan’s teaching that a DOC is an optional component of a diesel engine emissions treatment system.  Huang’s system is directed to an exhaust treatment system which utilizes a selective reduction catalyst in combination with an SCR-coated diesel particulate filter, where the system achieves reduced back-pressure in comparison with a system which utilizes a single SCR-coated filter (Huang, [0001]).  Elimination of the diesel oxidation catalyst in Huang’s system does not render Huang’s system inoperable because Huang’s modified system would still be utilizing a selective reduction catalyst in combination with an SCR-coated diesel particulate filter and it would still achieve reduced back-pressure in comparison with a system which utilizes a single SCR-coated filter.
In addition, the DOC of Huang can be placed downstream of the flow-through monolith such that the system does not comprise an oxidation catalyst upstream of the flow-through monolith but rather downstream of the flow-through monolith.  One of ordinary skill in the art would have been motivated to do so in order for the DOC to not only serve to combust unburned hydrocarbon and CO but also serve as an ammonia slip oxidation catalyst to prevent any unreacted ammonia from venting to the atmosphere.  This modification does not change the principle of Huang’s system and 

Appellant’s arguments filed regarding Examiner’s proposed combination of Huang and Wan is based on improper hindsight reconstruction because neither Huang or Wang provided reason for the proposed modification have been fully considered but are not persuasive.
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In support of above argument, Appellant argues that the system taught by Huang is different from the system of Wan because Wan is concerned with emission treatment system containing ammonia-generating catalysts.  Both Wan and Huang are directed to emissions systems that can be used in methods for treating exhaust gas from diesel engines.  Wan discloses that emissions treatment systems can either utilize the catalytic x in the exhaust to generate NH3 or have an external reservoir of NH3 (Wan, [0015]).  Wan’s main embodiment generates ammonia and Huang’s main embodiment uses an external source of ammonia.  Both systems require a source of ammonia prior to the selective reduction catalyst and whether that ammonia is generated within the system or whether it is provided from an external reservoir bears no relevance to the disclosure that the diesel oxidation catalyst is optional and would not be needed if combustion of unburned HC and CO is not desired.  It also bears no relevance to placing the DOC downstream of the flow-through monolith such that the system does not comprise an oxidation catalyst upstream of the flow-through monolith but rather downstream of the flow-through monolith to not only serve to combust unburned hydrocarbon and CO but also serve as an ammonia slip oxidation catalyst to prevent any unreacted ammonia from venting to the atmosphere.
In the instant case, only knowledge which was within the level of ordinary skill at the time the claimed invention was made was taken into account as described above through the teachings of Huang and Wan.  Wan teaches an emissions treatment system for an exhaust stream from a diesel engine comprising an SCR/DPF combination; Wan teaches a DOC (diesel oxidation catalyst) is an optional component within the system (Wan, [0051]).  Wan teaches the DOC can be located downstream of the SCR catalyst where the DOC not only serves to combust unburned hydrocarbon and CO but also serves as an ammonia slip oxidation catalyst to prevent any unreacted ammonia from venting to the atmosphere (Wan, [0054]).  Thus, Wan provides the motivation (i.e., to combust unburned hydrocarbon and CO but also to prevent any unreacted ammonia from venting to the atmosphere) to place the DOC downstream of the flow-through 

Appellant’s arguments filed regarding Examiner rejected claim 1 by stitching together an obviousness finding from discrete portions of prior art references without considering the reference as a whole have been fully considered but are not persuasive.
In support of above argument, Appellant argues that Schreiber only discusses diesel oxidation catalyst and does not mention a flow-through monolith having a first catalytic composition for selective catalytic reduction of NOx and/or a close-coupled particulate matter filter having a second catalytic composition for reduction of particulate matter and selective catalytic reduction of NOx.  
It should be noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, Huang is used to teach a system for treating exhaust gases containing NOx from an engine comprising (Huang, abstract) comprising a flow-through monolith having a first SCR (Huang, paragraph [0030] and 16 of Fig. 1); a particulate matter filter having a second catalytic composition for reduction of particulate matter and SCR of NOx.  Schreiber is only used for his teaching that in order for a catalyst to work 
Appellant’s argument that Schreiber only discusses diesel oxidation catalysts is a narrowing of Schreiber’s teachings.  Schreiber clearly teaches the location of the DPF (diesel particulate filter) and the other aftertreatment devices is modified to bring the DPF closer to the exhaust manifold to minimize thermal inertia (Figs. 2-8, [0002], [0051], [0087], [0090]).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
Conferees:
/JONATHAN JOHNSON/Supervisory Patent Examiner, Art Unit 1734

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.